Title: To George Washington from Brigadier General Duportail, 6 April 1779
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


sire
philad. 6 april 1779
i send to your excellency a Copy of the Resolved of the Council about me. in Council philad. march 31 1779
this board taking into Consideration general du portail’s letter and the instructions Received from general washington dated 30th of june 1778 do Resolve that from the Confidence they Repose in general duportail and their opinion of his skill and jugement he be fully authorised and assisted by this board to proceed in the matters Contained in his said orders. at the same time Requesting and expecting that he will not Communicate the Knowledge he shall acquire of the depth of the River or other important Circumstances of our defence to more persons than are absolutely necessary for his assistance. and as this board have no Reason to believe, at present that the fortifications on the River will be at the expense of the united states but of this state only, that he Report his proceedings to this board and lodge with the secretary all the Rough draughts and papers Containing the soundings distance and plans except what his excellency the Command in Chief may thinck proper to be laid before him. extract from the minuts 16th March.

i am very sorry the Council spent so much time to take this Resolution. yet as it is the intention of your excellency i will stay here till the business be done. i thinck it will in ten or twelve days, if no hindrances from the marine for boats or workmen d’ont happen.
i beg your excellency to be pleased that Colonel la radiere and major villefranche stay here with me, the operations Requiring many persons. i wrote alreddy to you about it six weeks ago, but your silence in your last letter make me believe you did not Received my letter. i have the honour to be with great Respect your excellency’s the most obedi[e]nt and very humble servant
duportaîl
